Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, alone or in combination does not disclose nor indicates that a person having ordinary skill in the art at the time of filing would have found the claimed combination of limitations in a lens unit to have been obvious.
In addition to the previously noted reasons contained in the Notice of Allowability dated 03/15/2021, the following distinctions between the claimed configuration in the amended claims and prior art documents are of note:  The claims as amended, by requiring that a part of the air hole both extend in the thickness direction of the flange portion and penetrate from the object side surface of the flange portion to the image 
Additionally of note is the disclosure of Saito et al (US Patent 7,515,202 B2) which discloses an air hole 51k which penetrates from an object side surface to an image side surface of a planar element which supports an optical filter on the image side of the lens arrangement, and could be reasonably considered to be an inwardly projecting flange as claimed.  Saito however is different from the claimed invention by at least the omission of a seal member provided between the inner circumferential surface of the lens barrel and the object side lens positioned closest to the object side (lens 31 in Saito). While this would appear to be a minor difference, particularly in light of Applicant’s Admitted Prior Art in paragraph ¶0003 of the specification as filed on 10/17/2019 regarding the prior art providing such a seal member to prevent water and dust intrusion, Saito strongly teaches away from modification of the arrangement to include such a seal.  Saito in column 6 lines 26-67 discloses that the air ventilation path, which includes a ventilation passage around the object-side lens and the lens barrel, is intended to prevent damage to the lens unit when the lens unit is heated and located to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/L.W.R/Examiner, Art Unit 2852